UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1751


In Re: SALVADOR SANTANA CABRERA,

                Petitioner.




                  On Petition for Writ of Mandamus.
             (1:09-cr-00122-WO-1; 1:12-cv-00667-WO-JLW;
              1:09-cr-00323-WO-1; 1:12-cv-00695-WO-JLW)


Submitted:   November 24, 2014              Decided:   December 3, 2014


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Salvador Santana Cabrera, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Salvador     Santana    Cabrera    petitions      for    a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motions.               He seeks an order from

this court directing the district court to act.                    Our review of

the district court’s docket reveals that the district court has

dismissed both motions.          Accordingly, because the district court

has    recently    decided      Cabrera’s   case,     we   deny    the    mandamus

petition as moot.        We grant leave to proceed in forma pauperis.

We    dispense    with   oral    argument   because    the   facts       and   legal

contentions      are   adequately    presented   in    the   materials         before

this court and argument would not aid the decisional process.



                                                                  PETITION DENIED




                                        2